Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-5, 7-24 are pending.
Priority
Instant application 16643250, filed 2/28/2020 claims benefit as follows:

    PNG
    media_image1.png
    114
    393
    media_image1.png
    Greyscale
.
The ‘396 publication has been received.  The ‘042 publication has not been received.

Information Disclosure Statement
All references from the IDS received 2/28/2020 has been considered unless marked with a strikethrough.
Restriction Election
In the response received 10/20/2020, Applicant elects Chemical Formula A, compound 43 as the specie, reading on claims 1-5 and 7-24 according to Applicant with traverse.  Applicant argues that the claims as amended do not read on the cited art breaking unity in the restriction requirement.  This argument is not persuasive because the restriction is based on initial presentation.  Further, the art below supports breaking unity.  The restriction is deemed proper and therefore made FINAL.

The elected specie was not identified in the art (see objected claim 19).  Examiner expanded his search to an additional specie (see rejection below).  The expanded specie reads on claims in the rejection below.
Claim 4-5 are withdrawn as not reading on the expanded specie.

Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-18, 20-24 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US-3053812 (“the ‘812 patent”) as evidenced by the article to Ikkai et al. (“the Ikkai article”).
This rejection applies to an expanded specie.
The ‘812 patent teaches for example:

    PNG
    media_image2.png
    93
    263
    media_image2.png
    Greyscale
.

The claim limitations which further limit structures B and C do not overcome the art because the structure of B and C is not necessitated by the claim language.  For example, there is no claim stating “[t]he compound of claim 1, wherein the compound is structure B”, followed by specific limitations of this formula.  Therefore, modifying the structures of B and C still allow for formula A.
With respect to photosensitization, this is a property of the molecule.  The molecule is capable of this function.  Further, the ‘812 patent teaches compositions for polymerization and relates to dyes.  
With respect to instant claims 23, the examples teach monomer mixtures (see example 3) and a photoinitiator (ammonium persulfate, 1 part per 100 part mixture in example 3 for example).  The evidentiary reference to Ikkai teaches that ammonium persulfate is a known photoinitiator (see title for example).
With respect to instant claim 24, this includes intended use language.  One would expect the compositions and polymers of the ‘812 patent to be capable of performing these intended uses.

Art Made of Record but not Applied
The Grabchev article is close art to Chemical Formula A and B (“Grabchev”, made of record on the IDS).  The Grabchev article teaches:

    PNG
    media_image3.png
    289
    316
    media_image3.png
    Greyscale
.
In this case, the left most triazine is the triazine of the claim.  Grabchev teaches A1 above which relative to the claim is W1 = single bond, X1 = NH, Ra = H.  From the structures above, A2 relative to the instant claims is L2 = N, W3 = single bond, X3 = NH, Y2 = at least structural formula 1.  Grabchev teaches the rest of the ring system which is L1 = NH, W2 = substituted arylene, X2 = single bond; Y1 = hydrogen.  This is the closest interpretation for chemical formula A.  For chemical formula B, one could consider the olefin and two rings around the olefin a substituted C6-C30 arylene wherein the olefin is a substituent.  
However, the Grabchev article fails to teach the rest of the molecule having structure that meet the “substituted” definition found in instant claim 1.  For example, the instant claims do not allow for SO3H substituents.  Further, there is no teaching, suggestion, or motivation to modify Grabchev to arrive at the specific substitution pattern allowed by instant claim 1.  

The article to Bu et al is close art (“Bu”, made of record on the IDS).  The Bu article teaches:

    PNG
    media_image4.png
    172
    509
    media_image4.png
    Greyscale
.
With respect to Chemical Formula A of the instant claims, this structure fails to teach at least one of W1 to W3 is a substituted or unsubstituted arylene of C6-C30.  Further, given the definition of substituted in the claim one cannot make broad interpretations that the tether and amine are a substituent because such a substitution is not allowed by the claim.  With respect to instant Chemical Formula B, Bu fails to teach at least overlapping W4 and/or X4. 

KR101569344 (“the ‘344 publication” made of record on the IDS) is close art.
The ‘344 publication teaches:

    PNG
    media_image5.png
    149
    234
    media_image5.png
    Greyscale
.
None of the structures in the ‘344 publication teach wherein at least one of W1 to W3 is a substituted or unsubstituted arylene of C6-C30.

Claim Objection
Claim 1 is objected to because of the following informalities:  The claim allows for states that different variables “may be”.  The claim can be made clearer by replacing this term with “are”.  Appropriate correction is required.

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	No claims allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622